DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected because “the aircraft propeller system 13” should be corrected to “the aircraft propeller system of claim 13”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: shielding element in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner finds “non-conductive material” in paragraph [0036] or a material having high resistivity to becoming magnetized in paragraph [0041] as the corresponding structure for the shielding elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,046,422, hereinafter “reference patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Claim 1 of the instant application is anticipated by claim 1 of the reference patent.
Instant Application
Reference Patent
Claim 1. A blade angle feedback assembly for a propeller of an aircraft engine, the propeller rotatable about an axis and having propeller blades rotatable about respective spanwise axes to adjust a blade angle thereof, the blade angle feedback assembly comprising:
Claim 1. A blade angle feedback ring assembly for an aircraft propeller, the propeller rotatable about a longitudinal axis and having an adjustable blade angle, the assembly comprising:
a feedback ring having a plurality of position markers disposed thereon;
a feedback ring coupled to the propeller to rotate with the propeller and to move along the longitudinal axis with adjustment of the blade angle, the feedback ring having a plurality of position markers spaced around a circumference thereof;
at least one sensor configured to provide feedback on the blade angle of the propeller blades by detecting a relative movement between the feedback ring and the at least one sensor; and
…
at least one sensor configured to detect, as the feedback ring rotates about the longitudinal axis, passage of the plurality of position markers to provide feedback on the blade angle; and
at least one shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism.

at least one shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism.



Claim 2 of the instant application is anticipated by claim 1 of the reference patent.
Instant Application
Reference Patent
Claim 2. The blade angle feedback assembly of claim 1, wherein the feedback ring is coupled to the propeller to rotate with the propeller and to move along the axis with adjustment of the blade angle, and the plurality of position markers is spaced around a circumference of the feedback ring, and
Claim 1. 
…
a feedback ring coupled to the propeller to rotate with the propeller and to move along the longitudinal axis with adjustment of the blade angle, the feedback ring having a plurality of position markers spaced around a circumference thereof;
further wherein the at least one sensor is configured to detect, as the feedback ring rotates about the axis, passage of the plurality of position markers to provide feedback on the blade angle.
…
at least one sensor configured to detect, as the feedback ring rotates about the longitudinal axis, passage of the plurality of position markers to provide feedback on the blade angle; and
…



Claim 3 of the instant application is anticipated by claim 2 of the reference patent.
Instant Application
Reference Patent
3. The blade angle feedback assembly of claim 1, further comprising a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, and 
Claim 1. 
…
a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle
further wherein the at least one shielding element comprises the plurality of rods being made from a non-conductive material.
Claim 2. The feedback ring assembly of claim 1, wherein the at least one shielding element comprises the plurality of rods being made from a non-conductive material.



Claim 4 of the instant application is anticipated by claim 3 of the reference patent.
Instant Application
Reference Patent
4. The blade angle feedback assembly of claim 1, further comprising a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, and further 
Claim 1. 
…
a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle
wherein the feedback ring comprises a plurality of threaded inserts spaced around a circumference of the feedback ring and each configured to receive therein a given one of the plurality of rods, the at least one shielding element comprising the plurality of threaded inserts being made from a non-conductive material.
Claim 3. The feedback ring assembly of claim 1, wherein the feedback ring comprises a plurality of threaded inserts spaced around a circumference of the feedback ring and each configured to receive therein a given one of the plurality of rods, the at least one shielding element comprising the plurality of threaded inserts being made from a non-conductive material.



Claim 5 of the instant application is anticipated by claim 4 of the reference patent.
Instant Application
Reference Patent
5. The blade angle feedback assembly of claim 4, wherein the plurality of threaded inserts are made from a ceramic material.
Claim 4. The feedback ring assembly of claim 3, wherein the plurality of threaded inserts are made from a ceramic material.





Claim 6 of the instant application is anticipated by claims 5 and 14 of the reference patent.
Instant Application
Reference Patent
6. The blade angle feedback assembly of claim 1, wherein the at least one shielding element comprises the feedback ring being made from one of a non-conductive material and a material having resistivity to becoming magnetized.
5. The feedback ring assembly of claim 1, wherein the at least one shielding element comprises the feedback ring being made from a non-conductive material.

14. The feedback ring assembly of claim 1, wherein the at least one shielding element comprises the feedback ring being made from a material having resistivity to becoming magnetized.



Claim 7 of the instant application is anticipated by claim 6 of the reference patent.
Instant Application
Reference Patent
7. The blade angle feedback assembly of claim 6, wherein the feedback ring is made from a non-conductive polymer.
6. The feedback ring assembly of claim 5, wherein the feedback ring is made from a non-conductive polymer.



Claim 8 of the instant application is anticipated by claim 7 of the reference patent.
Instant Application
Reference Patent
8. The blade angle feedback assembly of claim 1, further comprising a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, 

Claim 1. 
…
a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle
wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and an outer ring configured to encapsulate the plurality of position markers, the at least one shielding element comprising the outer ring being made from a non-conductive material.
Claim 1.
…
the feedback ring having a plurality of position markers spaced around a circumference thereof;
…

Claim 7. The feedback ring assembly of claim 1, wherein the plurality of position markers is oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and an outer ring configured to encapsulate the plurality of position markers, the at least one shielding element comprising the outer ring being made from a non-conductive material.



Claim 9 of the instant application is anticipated by claim 8 of the reference patent.
Instant Application
Reference Patent
9. The blade angle feedback assembly of claim 8, wherein the outer ring is made from a non-conductive polymer.
8. The feedback ring assembly of claim 7, wherein the outer ring is made from a non-conductive polymer.



Claim 10 of the instant application is anticipated by claim 9 of the reference patent.
Instant Application
Reference Patent
10. The blade angle feedback assembly of claim 1, further comprising a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, 
Claim 1. 
…
a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle
wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and a metallic outer ring configured to support the plurality of position markers thereon, the at least one shielding element comprising a separating layer disposed between the inner ring and the outer ring, the separating layer made from a non-conductive material.
Claim 1.
…
the feedback ring having a plurality of position markers spaced around a circumference thereof;
…

Claim 9. The feedback ring assembly of claim 1, wherein the plurality of position markers is oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and a metallic outer ring configured to support the plurality of position markers thereon, the at least one shielding element comprising a separating layer disposed between the inner ring and the outer ring, the separating layer made from a non-conductive material.



Claim 11 of the instant application is anticipated by claim 1 of the reference patent.
Instant Application
Reference Patent
11. The blade angle feedback assembly of claim 1, wherein the at least one shielding element comprises an insulator coating applied on one of the feedback ring and the at least one sensor for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor.
11. The feedback ring assembly of claim 1, wherein the at least one shielding element comprises an insulator coating applied on the at least one sensor for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor.



Claim 12 of the instant application is anticipated by claims 12 and 13 of the reference patent.
Instant Application
Reference Patent
12. The blade angle feedback assembly of claim 1, wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers spaced around a circumference of the feedback ring, oriented at an angle relative to one another and relative to the axis, and extending away from the root surface, the at least one shielding element comprising one of a plating and a coating applied on the root surface, the plating being a magnetic field blocking nano-plating and the coating being made of a material having resistivity to becoming magnetized.
12. The feedback ring assembly of claim 1, wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers oriented at an angle relative to one another and relative to the longitudinal axis and extending away from the root surface, the at least one shielding element comprising a magnetic field blocking nano-plating applied on the root surface.

13. The feedback ring assembly of claim 1, wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers oriented at an angle relative to one another and relative to the longitudinal axis and extending away from the root surface, the at least one shielding element comprising a coating applied on the root surface, the coating made of a material having resistivity to becoming magnetized.



Claim 13 of the instant application is anticipated by claim 15 of the reference patent.
Instant Application
Reference Patent
13. An aircraft propeller system comprising:

a propeller rotatable about an axis and having propeller blades rotatable about respective spanwise axes to adjust a blade angle thereof;

a feedback ring having a plurality of position markers disposed thereon; and



at least one shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism.
15. An aircraft propeller system comprising:

a propeller rotatable about a longitudinal axis and having blades with adjustable blade angle;


a feedback ring … having a plurality of position markers spaced around a circumference thereof;

…

at least one shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism.



Claim 14 of the instant application is anticipated by claim 16 of the reference patent.
Instant Application
Reference Patent
14. The aircraft propeller system of claim 13, further comprising 

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, 
15. An aircraft propeller system comprising: 
…

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle;
wherein the at least one shielding element comprises the plurality of rods being made from a non-conductive material.
16. The aircraft propeller system of claim 15, wherein the at least one shielding element comprises the plurality of rods being made from a non-conductive material.



Claim 15 of the instant application is anticipated by claim 17 of the reference patent.
Instant Application
Reference Patent
15. The aircraft propeller system of claim 13, further comprising 

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, 
15. An aircraft propeller system comprising: 
…

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle;
wherein the feedback ring comprises a plurality of threaded inserts spaced around a circumference of the feedback ring and each configured to receive therein a given one of the plurality of rods, the at least one shielding element comprising the plurality of threaded inserts being made from a non-conductive material.
17. The aircraft propeller system of claim 15, wherein the feedback ring comprises a plurality of threaded inserts spaced around a circumference of the feedback ring and each configured to receive therein a given one of the plurality of rods, the at least one shielding element comprising the plurality of threaded inserts being made from a non-conductive material.



Claim 16 of the instant application is anticipated by claims 18 and 25 of the reference patent.
Instant Application
Reference Patent
16. The aircraft propeller system 13, wherein the at least one shielding element comprises the feedback ring being made from one of a non-conductive material and a material having resistivity to becoming magnetized.
18. The aircraft propeller system 15, wherein the at least one shielding element comprises the feedback ring being made from a non-conductive material.

25. The aircraft propeller system of claim 15, wherein the at least one shielding element comprises the feedback ring being made from a material having resistivity to becoming magnetized.



Claim 17 of the instant application is anticipated by claim 19 of the reference patent.
Instant Application
Reference Patent
17. The aircraft propeller system of claim 13, further comprising

 a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, 


15. An aircraft propeller system comprising: 
…

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle;
wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and an outer ring configured to encapsulate the plurality of position markers, the at least one shielding element comprising the outer ring being made from a non-conductive material.
15. 
…

the feedback ring having a plurality of position markers spaced around a circumference thereof;

…

19. The aircraft propeller system of claim 15, wherein the plurality of position markers is oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and an outer ring configured to encapsulate the plurality of position markers, the at least one shielding element comprising the outer ring being made from a non-conductive material.



Claim 18 of the instant application is anticipated by claim 20 of the reference patent.
Instant Application
Reference Patent
18. The aircraft propeller system of claim 13, further comprising 

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the axis with adjustment of the blade angle, 
15. An aircraft propeller system comprising: 
…

a plurality of rods coupled to the feedback ring and extending along a direction substantially parallel to the longitudinal axis, the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle;
wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and a metallic outer ring configured to support the plurality of position markers thereon, the at least one shielding element comprising a separating layer disposed between the inner ring and the outer ring, the separating layer made from a non-conductive material.
15. 
…

the feedback ring having a plurality of position markers spaced around a circumference thereof;

…

20. The aircraft propeller system of claim 15, wherein the plurality of position markers is oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and a metallic outer ring configured to support the plurality of position markers thereon, the at least one shielding element comprising a separating layer disposed between the inner ring and the outer ring, the separating layer made from a non-conductive material.



Claim 19 of the instant application is anticipated by claims 21 and 22 of the reference patent.
Instant Application
Reference Patent
19. The aircraft propeller system of claim 13, wherein the at least one shielding element comprises an insulator coating applied on one of the feedback ring and the at least one sensor for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor.
21. The aircraft propeller system of claim 15, wherein the at least one shielding element comprises an insulator coating applied on the feedback ring for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor.

22. The aircraft propeller system of claim 15, wherein the at least one shielding element comprises an insulator coating applied on the at least one sensor for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor.



Claim 20 of the instant application is anticipated by claims 23 and 24 of the reference patent.
Instant Application
Reference Patent
20. The aircraft propeller system of claim 13, wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers spaced around a circumference of the feedback ring, oriented at an angle relative to one another and relative to the axis, and extending away from the root surface, the at least one shielding element comprising one of a plating and a coating applied on the root surface, the plating being a magnetic field blocking nano-plating and the coating being made of a material having resistivity to becoming magnetized.
23. The aircraft propeller system of claim 15, wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers oriented at an angle relative to one another and relative to the longitudinal axis and extending away from the root surface, the at least one shielding element comprising a magnetic field blocking nano-plating applied on the root surface.

24. The aircraft propeller system of claim 15, wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers oriented at an angle relative to one another and relative to the longitudinal axis and extending away from the root surface, the at least one shielding element comprising a coating applied on the root surface, the coating made of a material having resistivity to becoming magnetized.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 9, 10, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4, 8, 10 and 12 recite “the axis”. However, in claim 1, which claims 2-4, 8, 10 and 12 depend upon, “the propeller rotatable about an axis and having propeller blades rotatable about respective spanwise axes” is recited. Therefore, there are more than one axis the claimed term “the axis” can refer to. It is unclear which of the axis is being referred by the claimed term “the axis”. Similarly, claims 14, 15, 17, 18 and 20 recite “the axis” without specifying which of the axes is being referred to.
Claim 5 is rejected under 35 U.S.C. 112(b) by its dependency on claim 4.
Claim 9 is rejected under 35 U.S.C. 112(b) by its dependency on claim 8.
Claims 3, 4, 8, 10, 14, 15, 17 and 18 recite “a direction substantially parallel to the axis”. The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuc (U.S. Pre-Grant Publication No. 2011/0284688).

As per claim 13, Chuc discloses an aircraft propeller system comprising: a propeller (10; figure 1) rotatable about a an axis (AX) and having propeller blades (12) rotatable about respective spanwise axes to adjust a blade angle thereof (means 20 modifying pitch of blades 12; paragraph [0054]); a feedback ring (swashplates 22 and 23 having rotary swashplate 22 constrained, i.e., in feedback, to mast 15, hub 11, and blades 12; figure 1; paragraph [0054]) having a plurality of position markers disposed thereon (the trigger pivot 36 and sensor 71 can be visual markers indicating positions ; figure 2); and at least one shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism (electrically insulating spacers 52, 53 and 60, i.e., capable of shielding swashplates 22 and 23 from electromagnetism; figure 1; paragraphs [0073], [0078]).

As per claim 16, Chuc discloses the aircraft propeller system of claim 13, and further discloses wherein the at least one shielding element comprises the feedback ring being made from one of a non-conductive material (swashplates 22 and 23 having electrically insulating spacers 52 and 53 within, i.e., the swashplate having a non-conductive material; figure 1) and a material having resistivity to becoming magnetized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuc in view of Schmiedal et al. (U.S. Pre-Grant Publication No. 2019/0263514), hereinafter “Schmiedal”..

As per claim 14, Chuc discloses the aircraft propeller system of claim 13, and further discloses a plurality of rods (27, 28) coupled to the feedback ring (22, 23) and extending along a direction substantially parallel to the longitudinal axis (as shown; figure 1), the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle (pitch rods 27 coupled to swashplates 22 and 23 extending in the axial direction for moving in the axial direction to adjust pitch blades; figure 1; paragraph [0056]).
Chuc does not explicitly teach wherein the at least one shielding element comprises the plurality of rods being made from a non-conductive material. Schmiedel is an analogous art in that it deals with rods for pitch control of a rotor or propeller. Schmiedel teaches the pitch rods made of composite material, i.e., a non-conductive material (paragraphs [0023], [0024]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose). As demonstrated in Schmiedel, a composite material, a non-conductive material, is a suitable material for pitch rods. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Chuc’s pitch rods to be made of composite material, i.e., a non-conductive material, from the teaching of Schmiedel, since the selection of a known material based on its suitability for its intended use only requires routine skill in the art.



Allowable Subject Matter
Claims 1-12, 15 and 17-20 would be allowable if rewritten to overcome the double patenting rejections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 1 contains allowable subject matter because there is no motivation to combine prior arts to create the claimed invention.
In the closest prior art, Chuc (U.S. Pre-Grant Publication No. 2011/0284688) discloses a blade angle feedback assembly for a propeller of an aircraft engine, the propeller rotatable about an axis and having propeller blades rotatable about respective spanwise axes to adjust a blade angle thereof, the blade angle feedback assembly comprising: a feedback ring (swashplates 22 and 23 having rotary swashplate 22 constrained, i.e., in feedback, to mast 15, hub 11, and blades 12; figure 1; paragraph [0054]) having a plurality of position markers disposed thereon (pitch rods 27 and 28 are capable of being a position marker for indicating the position of the pitch rods 27 and 28 on swash plates 22 and 23; figure 2); and at least one shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism (electrically insulating spacers 52, 53 and 60, i.e., capable of shielding swashplates 22 and 23 from electromagnetism; figure 1; paragraphs [0073], [0078]).
However, Chuc does not teach at least one sensor configured to provide feedback on the blade angle of the propeller blades by detecting a relative movement between the feedback ring and the at least one sensor.
In another prior art, Duke (U.S. Pre-Grant Publication No. 2015/0139798) teaches a feedback ring (104; figure 3) having a plurality of position markers (102; figures 2, 4) spaced around a circumference thereof (as shown; figure 4) and at least one sensor (112; figure 2) configured to provide feedback on the blade angle of the propeller blades by detecting a relative movement between the feedback ring and the at least one sensor (paragraph [0020]).
However, there is no motivation to modify Chuc’s feedback ring, which is a swashplate, to incorporate Duke’s feedback ring having a plurality of position markers to detect a relative movement between the feedback ring and the at least one sensor. Furthermore, there is no motivation to modify Duke’s feedback ring to incorporate Chuc’s shielding element provided between the feedback ring and the propeller, the at least one shielding element configured to shield the feedback ring from electromagnetism. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.

Claims 2-12 also contain allowable subject matter by their dependency on claim 1.

Claim 15 contains allowable subject matter wherein the feedback ring comprises a plurality of threaded inserts spaced around a circumference of the feedback ring and each configured to receive therein a given one of the plurality of rods, the at least one shielding element comprising the plurality of threaded inserts being made from a non-conductive material.
In the closest prior art, Chuc teaches the aircraft propeller system of claim 13 and a plurality of rods (27, 28) coupled to the feedback ring (22, 23) and extending along a direction substantially parallel to the longitudinal axis (as shown; figure 1), the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle (pitch rods 27 coupled to swashplates 22 and 23 extending in the axial direction for moving in the axial direction to adjust pitch blades; figure 1; paragraph [0056]).
No relevant prior art of record sufficiently teaches wherein the feedback ring comprises a plurality of threaded inserts spaced around a circumference of the feedback ring and each configured to receive therein a given one of the plurality of rods, the at least one shielding element comprising the plurality of threaded inserts being made from a non-conductive material. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.

Claim 17 contains allowable subject matter wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and an outer ring configured to encapsulate the plurality of position markers, the at least one shielding element comprising the outer ring being made from a non-conductive material.
In the closest prior art, Chuc teaches the aircraft propeller system of claim 13 and a plurality of rods (27, 28) coupled to the feedback ring (22, 23) and extending along a direction substantially parallel to the longitudinal axis (as shown; figure 1), the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle (pitch rods 27 coupled to swashplates 22 and 23 extending in the axial direction for moving in the axial direction to adjust pitch blades; figure 1; paragraph [0056]).
No relevant prior art of record sufficiently teaches wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and an outer ring configured to encapsulate the plurality of position markers, the at least one shielding element comprising the outer ring being made from a non-conductive material. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.

Claim 18 contains allowable subject matter wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and a metallic outer ring configured to support the plurality of position markers thereon, the at least one shielding element comprising a separating layer disposed between the inner ring and the outer ring, the separating layer made from a non-conductive material.
In the closest prior art, Chuc teaches the aircraft propeller system of claim 13 and a plurality of rods (27, 28) coupled to the feedback ring (22, 23) and extending along a direction substantially parallel to the longitudinal axis (as shown; figure 1), the plurality of rods configured to support the feedback ring for longitudinal sliding movement along the longitudinal axis with adjustment of the blade angle (pitch rods 27 coupled to swashplates 22 and 23 extending in the axial direction for moving in the axial direction to adjust pitch blades; figure 1; paragraph [0056]).
No relevant prior art of record sufficiently teaches wherein the plurality of position markers is spaced around a circumference of the feedback ring and oriented at an angle relative to one another and relative to the longitudinal axis, the feedback ring further comprising a metallic inner ring configured to receive the plurality of rods therein and a metallic outer ring configured to support the plurality of position markers thereon, the at least one shielding element comprising a separating layer disposed between the inner ring and the outer ring, the separating layer made from a non-conductive material. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.

Claim 19 contains allowable subject matter wherein the at least one shielding element comprises an insulator coating applied on one of the feedback ring and the at least one sensor for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor.
No relevant prior art of record sufficiently teaches wherein the at least one shielding element comprises an insulator coating applied on one of the feedback ring and the at least one sensor for increasing a dielectric resistance of an air gap between the feedback ring and the at least one sensor. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.

Claim 20 contains allowable subject matter wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers spaced around a circumference of the feedback ring, oriented at an angle relative to one another and relative to the axis, and extending away from the root surface, the at least one shielding element comprising one of a plating and a coating applied on the root surface, the plating being a magnetic field blocking nano-plating and the coating being made of a material having resistivity to becoming magnetized.
No relevant prior art of record sufficiently teaches wherein the feedback ring has first and second opposing faces and defines a root surface that extends and is circumscribed by the first and second faces, the plurality of position markers spaced around a circumference of the feedback ring, oriented at an angle relative to one another and relative to the axis, and extending away from the root surface, the at least one shielding element comprising one of a plating and a coating applied on the root surface, the plating being a magnetic field blocking nano-plating and the coating being made of a material having resistivity to becoming magnetized. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of the record to create the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hughes (U.S. Patent No. 6,672,835) teaches electrical systems for a propeller system must be shielded.
Curlier (U.S. Pre-Grant Publication No. 2015/0252690) teaches position sensor for determining axial position of a rod for setting the pitch of blades of an open-rotor type turbine engine propeller.
Young (U.S. Pre-Grant Publication No. 2019/0055005) teaches guide rods for aircraft wing flaps wherein the guide rods is made from insulating material (paragraph [0046]).
Kudrna (U.S. Pre-Grant Publication No. 2018/0304991) is a disclosure by the applicant that teaches a position sensor with a magnetic shield housing capable of detecting relative movement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745